MEMORANDUM **
California state prisoner Mohammed Abedi appeals pro se from the district court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition as procedurally defaulted. We have jurisdiction under 28 U.S.C. § 2253, and we affirm.
We agree with the district court that the claims raised in Abedi’s section 2254 petition are procedurally defaulted. See Walker v. Martin, — U.S. -, 131 S.Ct. 1120, 1124-28, 179 L.Ed.2d 62 (2011) (holding that California’s In re Robbins, 18 Cal.4th 770, 780, 77 Cal.Rptr.2d 153, 959 P.2d 311 (1998), rule constitutes an independent and adequate state procedural bar to federal habeas review, despite discretionary application). Moreover, Abedi has not demonstrated cause and prejudice to excuse the default, nor that a fundamental miscarriage of justice will result if his claims are not considered on the merits. See Coleman v. Thompson, 501 U.S. 722, 750-51, 111 S.Ct. 2546, 115 L.Ed.2d 640 (1991).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.